DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “an additive comprising fly ash, wherein said fly ash to said chemical activator solution ratio is 0.5”; this renders the claim indefinite because it unclear the basis of the ratio.  For prior art purposes, the Examiner construes this limitation as a weight ratio.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al (US Patent Application 2014/0264140).
Regarding claims 1-10, Gong et al teaches a GCCC composition (Geopolymer Composite Cellular Concrete) comprising a geopolymer binder, aggregates such as sand (which satisfies claimed additive), chopped fibers including carbon fibers (which satisfies claimed conductive filler) and alkaline activators (Abstract, Table 3, Paragraph 99).  Gong et al further teaches the geopolymer binder is made from fly ash (amorphous aluminosilicate phase), a hardening enhancer including aluminosilicate and gelation enhancer (Paragraphs 50, 67).  Gong et al further teaches further aggregates include flyash (Paragraphs 83).  Gong et al further teaches alkaline activators is a solution of a metal hydroxide such as sodium hydroxide and metal silicate such as sodium silicate (Paragraph 76).  Gong et al further teaches the fillers can be ultrafine and/or submicron ranging from 0.05-10µm (which satisfies both microsized and nanosized fillers and also satisfies microfiber and nanofiber) (Paragraph 96).  Gong et al further teaches polyvinyl alcohol fibers (Paragraph 99).
Gong et al teaches the limitations of the instant claims.  Hence, Gong et al anticipates the claims.

Claim 11 and 3, 5-6, 8 (in the alternative) rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US Patent Application 2014/0264140).
Regarding claim 11, 3, 5-6, 8 (in the alternative), Gong et al teaches a GCCC composition (Geopolymer Composite Cellular Concrete) comprising a geopolymer binder, aggregates such as sand(20-50wt%) or flyash (up to 25wt%), 0.25-0.5 wt% chopped fibers including carbon fibers (which satisfies claimed conductive filler), up to 27wt% alkaline activators and up to 2wt% superplasticizer (Abstract, Table 3, Paragraphs 83, 99).  Gong et al further teaches polyvinyl alcohol fibers in the amount of up to 2.5wt% (Paragraph 99).  Gong et al further teaches alkaline activators is a solution of a metal hydroxide such as sodium hydroxide and metal silicate such as sodium silicate (Paragraph 76).  Gong et al fails to specifically disclose said fly ash to alkaline activator ratio is 0.5, both nanosized and microsized carbon nanofibers and Class F Fly ash aggregate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight ratio of fly ash to alkaline activator is 0.5 in Gong et al as Gong et al teaches up to 25wt% of flyash and up to 27wt% of alkaline activators, which overlaps the claimed ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With regard to both nanosized and microsized carbon nanofibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided both nanosized and microsized carbon nanofibers in Gong et al as Gong et al teaches the fillers in the composition are ultrafine and/or submicron having a particle range from 0.05-10µm, which satisfies both microsized and nanosized fillers, whereas the carbon fibers are carbon fillers; this would only be obvious to the ordinary artisan to provide the carbon nanofibers and microfibers in the composition to enhance stabilization and strength of the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 11, 2021